Name: Commission Regulation (EEC) No 1521/81 of 5 June 1981 on the supply of common wheat flour to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 6 . 81 Official Journal of the European Communities No L 149/7 COMMISSION REGULATION (EEC) No 1521/81 of 5 June 1981 on the supply of common wheat flour to the Arab Republic of Egypt as food aid whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by the Act of Accession of Greece (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rateii to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 135 000 tonnes of cereals to the Arab Republic of Egypt under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal oj the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1981 . For the Commission The President Gaston THORN ( ») OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . P) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5) OJ No L 263, 19 . 9 . 1973, p . 1 . (6) OJ No L 192, 26. 7 . 1980, p . 11 . No L 149/8 Official Journal of the European Communities 6. 6 . 81 ANNEX A 1 . Programme : 1981 2. Recipient : Arab Republic of Egypt 3 . Place or country of destination : Egypt 4. Product to be mobilized : common wheat flour 5 . Total quantity : 98 540 tonnes ( 135 000 tonnes of common wheat) 6 . Number of lots : nine Lot 1:11 951 10 tonnes, Lots 2 and 4:11 270-00 tonnes, Lots 3 , 5, 6 and 7 : 12 000 00 tonnes, Lot 8:12 107-30 tonnes, Lot 9 : 3 941-60 tonnes 7. Intervention agency responsible for conducting the procedure : ONIC : Office national interprofessionnel des cereales, 21 , avenue Bosquet, Paris 7e, telex : 270 807 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  moisture : 1 5 % maximum,  protein content : 10-5% minimum (N x 6-25 on dry matter),  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in bags ('),  jute sacks of a minimum weight of 650 g, or  composite sacks jute/polypropylene of a minimum weight of 375 g,  net weight of the bags : 68 kg,  marking of the bags : letters at least 5 cm high : 'Wheat flour / Gift of the European Economic Community to Egypt 11 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 17 June 1981 16 . Shipment period : 10 July to 31 August 1981 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 /o of empty ba^s of the same quality as those containing the goods, with the marking followed by a capital 'R . 6. 6 . 81 Official Journal of the European Communities No L 149/9 BILAG B  ANHANG B  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  B  ANNEX B  ANNEXE B  ALLEGATO B  BIJLAGE B Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d'imbarco Haven van inlading MÃ ¦ngde til levering fob Nach fob zu bringende Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Tonnage fob Tonnage Ã mettre en fob Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 3 4 5 6 7 8 9 FÃ ¦llesskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 9 873 6 500 16 373 15 440 15 440 7 500 1 500 2 000 3 500 790 650 500 16 440 10 999 4 441 15 440 12 500 2 500 1 000 440 16 440 2 000 4 000 1 500 1 500 1 000 1 500 1 000 2 000 1 200 740 16 440 2 500 3 500 3 500 3 000 3 940 16 440 3 570 2 500 2 900 890 630 4 097 2 000 16 587 2 400 2 000 1 000 5 400 Total 135 000 Sea Essor agricole Ã Lille Capera Ã Arras Ugcaf RÃ ©veil agricole de Picardie Ã ts Vannoote Ã Nesle Ucap Ã Montdidier Capera Ã Arras Sea de Bapaume Sea Dunois Sca d'Eure-et-Loir Sca Union du Cher Sca Agri-Cher Sca des Ã ©leveurs de l' Indre Sca Agri-Indre Sca Agri-Cher Sca d'Angerville Sca de la NiÃ ¨vre Ã Nevers . Sca La Franciade Ã Blois Sca providence agricole Ã Reims Sca arrondissement de Reims Sca Brie-est Sca de Juniville Sca vallÃ ©e de la Vanne Sca Saint-ValÃ ©rien Sca de Charny Sca de Batardeau Sca du Bourbonnais-Limagne Sca Mathieu Ã Moissac Arleux Boiry StÃ © Rictrude Gennevilliers St-Maurice Ercheu Ailly-sur-Noye Archiet-le-Grand Courcelles-le-Comte Velu Bapaume Lutz Luce Menuiserie Beaulieu Aubigny-sur-NÃ ¨re Charost Issoudun La Chatre Aix-d'Anguillon Saint-Just Aubigny-sur-NÃ ¨re NÃ ©rondes Bandreville Les Fouchards VendÃ ´me Crucheray Saint-Amand Reims Gault-la-ForÃ ªt Montmirail ChÃ ¢lons Villeneuve-l'ArchevÃ ªque Uccy-les-Sablons Migennes Sens Sens Migennes Villefranche-s-Allier Encausse St-Sauvy Razengues